Citation Nr: 0930768	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hiatal hernia with 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2007.  

The Board notes that in October 2008 the Veteran submitted 
several lay statements without a waiver of review by the 
agency of original jurisdiction (AOJ).  The Veteran's 
representative, however, did indicate that the Veteran waived 
review by the AOJ.  


FINDING OF FACT

The Veteran does not have a hiatal hernia with GERD that is 
attributable to his military service


CONCLUSION OF LAW

The Veteran does not have a hiatal hernia with GERD that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The Board finds that a notice letter dated in November 2004 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the Veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  The Veteran was also requested to 
submit evidence in support of his claim and he was advised of 
the elements necessary to establish service connection.  

Additionally, the RO has provided the Veteran notice with 
respect to effective dates and rating criteria provisions by 
way of the May 2006 statement of the case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder including the Veteran's service treatment 
records (STRs) and private medical records.  Additionally, 
the Veteran has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  The Veteran was 
afforded a VA examination for the claim on appeal.  The 
report is thorough, and includes consideration of both the 
Veteran's own report as to his history and his documented 
medical record.  A thorough rationale was also provided for 
the opinion expressed.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Factual Background
 
The Veteran's STRs indicate that the he was diagnosed with 
gastroenteritis in April 1957.  The Veteran was noted to have 
abdominal pains and was unable to keep food in his stomach.  
In February 1968 the Veteran reported vague epigastric 
discomfort.  He said he had a slight burning discomfort on 
epigastric pressure.  An upper gastrointestinal (UGI) series 
was obtained and revealed no ulcer or hiatal hernia.  The 
study was reported to be normal.  The examiner diagnosed the 
Veteran with gastritis.  In March 1968 he was assessed with 
esophagitis.  The Veteran was diagnosed with acute esophageal 
spasm in March 1975.  The Veteran denied frequent indigestion 
and stomach trouble on reports of medical history forms dated 
in August 1955, August 1959, May 1965, May 1966, and October 
1974.

Associated with the claims file are treatment reports from 
Tripler Army Medical Center.  An UGI series obtained in July 
1981 revealed a small hiatal hernia.  The Veteran also 
underwent an UGI series in July 1983 which revealed evidence 
of secondary esophageal peristaltic waves, a sliding hiatal 
hernia with gastroesophageal reflux, and a spastic duodenal 
bulb.  

Also associated with the claims file is a letter from a 
physician at Tripler Army Medical Center dated in May 1984.  
The physician indicated that the Veteran had a long history 
of recurrent abdominal distress dating back to the 1960s 
confirmed by the Veteran's medical records.  He said the 
Veteran continued to have recurrent abdominal distress since 
then and radiographic studies in 1981 and 1983 revealed a 
hiatal hernia.  

Private treatment reports from Queens Medical Center dated in 
July 1983 revealed gastroesophageal reflux.  

Associated with the claims file is a hearing transcript dated 
in August 1984.  The Veteran's representative indicated that 
the Veteran believed that he had a hiatal hernia with GERD in 
service but was not diagnosed with the condition until 1981.  
The Veteran testified that he had symptoms of the hernia in 
service including epigastric pain and regurgitation of his 
food.  He said he was told to use Rolaids and watch his diet 

Associated with the claims file is a letter from M. Fischer, 
M.D., of White-Wilson Medical Center dated in November 2004.  
Dr. Fischer indicated that the Veteran had a hiatal hernia 
and GERD and was in need of a proton pump inhibitor.  

Associated with the claims file are private treatment reports 
from Fort Walton Beach Medical Center dated from July 2006 to 
August 2006.  The Veteran underwent an 
esophagogastroduodenoscopy in August 2006 which revealed 
possible esophageal motility disorder, mild Schatzki ring, 
grade I reflux esophagitis, a small sliding type hiatal 
hernia, and nonspecific nonerosive gastritis. 

Also associated with the claims file is a letter from B. 
Ward, M.D, dated in August 2006.  Dr. Ward indicated that the 
Veteran had a long-standing history of GERD and a more recent 
history of intermittent dysphagia primarily for solids, low 
restrosternal chest discomfort and an approximately three 
year history of hoarseness.  

Private treatment reports from White-Wilson Medical Center 
dated from August 2006 to February 2007 reveal a diagnosis of 
GERD in August 2006.  The Veteran underwent an esophagram in 
October 2006 which revealed a small hiatal hernia associated 
with mild GERD without reflux esophagitis.  

Associated with the claims file are three lay statements from 
the Veteran's fellow servicemen.  The statements indicate 
that the Veteran suffered food poisoning in 1965 and was 
taking medication for diarrhea, vomiting, and abdominal 
cramps while in service.  

The Veteran testified at a Travel Board hearing in June 2007.  
He indicated that his symptoms in service were manifestations 
of his hiatal hernia and GERD.  He said he brings up acid and 
has to use medication and a special pillow so that his head 
is elevated while he sleeps.  He testified that prior to his 
diagnosis of a hiatal hernia in 1981 the doctors diagnosed 
him with epigastric esophagitis.  The Veteran said that a VA 
doctor told him that his symptoms in the 1980s were 
consistent with GERD but that the doctor would not put his 
opinion in writing.  He indicated that he used Mylanta for 
his symptoms as early as the late 1960s.  He said he had done 
research and that the term GERD did not come into existence 
until the late 1970s/early 1980s.  

The Veteran was afforded a VA examination in September 2008.  
The examiner extensively reviewed the claims file and the 
Veteran's medical history.  The Veteran underwent an UGI 
series which revealed occasional moderate narrowing in the 
cervical esophagus consistent with cricopharyngeus muscle 
impression, a small amount of spontaneous gastroesophageal 
reflux in the supine position and a small sliding hiatal 
hernia.  The examiner diagnosed the Veteran with a mild 
hiatal hernia and mild GERD with mild Schatski's ring status-
post dilation.  The examiner indicated that acute 
gastroenteritis is an acute condition marked by nausea, 
vomiting, and/or diarrhea and was unrelated to a hiatal 
hernia or GERD.  The examiner noted that the Veteran had 
acute gastroenteritis in April 1957 which resolved with[out] 
residuals.  He said the Veteran had no reported symptoms over 
the next decade.  In February and March 1968 the Veteran's 
symptoms were epigastric pain which was a vague symptom and 
it was not reasonably indicative of a hiatal hernia or GERD.  
Testing was normal at that time.  She said the Veteran did 
not have suspicious symptoms for GERD which would have 
included heartburn, odynophagia, or dysphagia.  Testing 
showed no reflux or hiatal hernia.  She said the Veteran 
first had symptoms suspicious for a hiatal hernia and GERD in 
1981 and hoarseness in 2003.  The examiner indicated that 
gastroenteritis, gastritis or pain every decade or two was 
consistent with natural exposure and does not indicate a 
chronic condition.  She said both a hiatal hernia and reflux 
increase with age and abdominal girth.  She opined that the 
Veteran's hiatal hernia and reflux were less likely than not 
caused by or related to military service or treatment during 
military service.  

III.  Legal Analysis 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran avers that his he has a hiatal hernia with GERD 
related to his military service.  He indicated that he 
believed that his symptoms in service were never diagnosed 
properly.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a hiatal 
hernia with GERD.   

The Board acknowledges that the Veteran's STRs document 
treatment for gastroenteritis, epigastric discomfort, 
esophagitis, and acute esophageal spasm.  However, the most 
probative medical opinion of record, that of the September 
2008 VA examiner indicates that acute gastroenteritis is an 
acute condition marked by nausea, vomiting, and/or diarrhea 
and was unrelated to a hiatal hernia or GERD.  Additionally, 
she stated that epigastric pain was a vague symptom and was 
not reasonably indicative of a hiatal hernia or GERD.  She 
said the Veteran did not have suspicious symptoms for GERD 
which would have included heartburn, odynophagia, or 
dysphagia while in service.  She indicated that the Veteran 
first had symptoms suspicious for a hiatal hernia and GERD 
until 1981.  The examiner indicated that gastroenteritis, 
gastritis or pain every decade or two was consistent with 
natural exposure and does not indicate a chronic condition.  
She said both a hiatal hernia and reflux increase with age 
and abdominal girth.  She opined that the Veteran's hiatal 
hernia and reflux were less likely than not caused by or 
related to military service or treatment during military 
service.  The Veteran has not submitted any competent medical 
evidence contradicting these findings.  Additionally, none of 
the medical evidence of record relates his hiatal hernia with 
GERD to his period of military service.  
 
The Board has considered the letter from a physician at 
Tripler Army Medical Center dated in May 1984.  As noted, the 
physician indicated that the Veteran had a long history of 
recurrent abdominal distress dating back to the 1960s 
confirmed by the Veteran's medical records.  He further 
observed that the Veteran continued to have recurrent 
abdominal distress since then and radiographic studies in 
1981 and 1983 revealed a hiatal hernia.  However, it is 
unclear the extent to which the physician is actually 
offering an opinion that the hiatal hernia observed in 1981 
is actually related to the abdominal distress reported since 
1960, or whether he is merely transcribing the history 
reported by the Veteran.  Given the overall text and wording 
of this statement, the Board believes that the former is much 
more likely.  Therefore, as the mere recitation of a 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality, the 
Board does not find this statement to be probative with 
regard to the issue on appeal.  See LeShore v. Brown, 8 Vet. 
App. 406 (1996).

The Board has also considered the Veteran's contentions that 
he has a hiatal hernia with GERD related to his active duty 
service, as well as the lay statements offered by friends who 
observed his complaints and symptoms.  The Veteran and his 
fellow servicemen can attest to factual matters of which they 
had first-hand knowledge, to include symptoms the Veteran 
experienced before and after service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, to the extent 
that they have described the Veteran experiencing continuous 
abdominal distress and other symptoms since service, these 
reports are entitled to some probative weight.

However, a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the conclusion of the VA 
competent health care specialist, who thoroughly reviewed the 
Veteran's treatment records and conducted a thorough 
interview and examination, is the most probative evidence of 
record as to the relationship between the Veteran's hiatal 
hernia with GERD and his military service.  As noted, the VA 
examiner considered the Veteran's reported history, but 
nevertheless concluded that the Veteran's hiatal hernia and 
reflux were less likely than not caused by or related to 
military service.    

In short, as the greater weight of competent and probative 
evidence is against finding that the Veteran's hiatal hernia 
with GERD are related to military service, the Board 
concludes that the Veteran's claim must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a hiatal hernia with GERD.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for a hiatal hernia with 
GERD is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


